Order, Supreme Court, Bronx County (Stanley Green, J.), entered December 14, 1998, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We agree with the IAS Court that the conflicting deposition testimony raises an issue of fact, turning largely on credibility, as to whether the allegedly dangerous sidewalk debris that caused plaintiff to fall came about as a result of defendant’s use of the sidewalk for deliveries to its store. Concur — Sullivan, J. P., Nardelli, Williams and Andrias, JJ.